Case 1:19-cv-23717-UU Document 1 Entered on FLSD Docket 09/06/2019 Page 1 of 7



                              IJM TED STATES DISTR ICT COURT
                              SOUTH ERN DISTRICT O F FLO RIDA
                                          Case No.


  DR.JAM ES ERIC M CDONOUGH,individually,
       Plaintiff,
                                                                       FILED BY              '
                                                                                             ,                  D.C.

  VS.                                                                       CEF -t)2219
                                                                              ANG F2'!.A ES
                                                                                          ..N (7E.$
                                                                                                  .tF.T
                                                                             C)1.-F:-1à'u
                                                                                        't.@.ï;
                                                                                              '.(J'1.
                                                                                                    f-$'1- CT
  JEFFREY DU AN E PORTER , in hisindividualcapacity,                         6.
                                                                              9.(
                                                                                .
                                                                                ).((
                                                                                   )1
                                                                                    -Ft.
                                                                                       A.-Mlt
                                                                                            .brd
                                                                                               ;
                                                                                               l1
  PO RTER FO R M A Y O R,apoliticalcam paign in the state
  Florida,and JOHN DOE,in hisindividualcapacity,
         Defendants.



                                   VERIFIED CO M PLAINT

                                        IN TRO DU CTION

                Defendant,ex-M ayorJeffPorter (Porter)runsan eledion campaign,Porterfor
  M ayor(theCampaign),theCampaign,Porterand/orcampaignworkerJolm Doe(Doe)operatean
  oftk ialsocialm ediapage on the website Facebook.com .Hereafter,these entitiesat'e collectively

  referred to as DefendantorDefendants.The title ofthe website isJeffPorterforM ayor(the
  FacebookPage).TheFacebookPageisaconspicuouspoliticalpagewhichencouragestheviewers
  to com mentand expresstheiropinion on currentevents as wellaspoliticaland socialm atters.

  W hereas,thepublicisinvitedtom akecomm entstopostson varioustopicsplacedontheFacebook

  Pagewall.

                The Facebook Page,in the aboutsection,statesttW e reserve the rightto rem ove

 off-topiccomm ents.Thisisnotanofticialgovernm entpageorconnectedtotheCityofHom estead

  Government.''No otherrulestogovern conductareprovided.
Case 1:19-cv-23717-UU Document 1 Entered on FLSD Docket 09/06/2019 Page 2 of 7



         3.     Despiteaffirm atively openingthispagefordiscourseand comm entary, thePlaintiff

  hashad hiscomm entsrem oved in violation ofhisFirstAmendm entf'
                                                                reedom ofspeech.

                                        JURJSD ICTION

         4.     Plaintiffbringsthisadionpmsuantto 42U.S.C.j 1983forviolation ofhisrights
  undertheFirstand Fourteenth Amendm entsto theUnited StatesConstimtion.

         5.      This court hasjurisdiction ptzrsuant to 28 U.S.C.jj 1331 and 1343(a)(3).
  Declaratoryreliefisauthorizedby28U.S.C.jj2201and2202,and injtmctivereliefpursuantto
  Fed.R .CiV.P.65.

         6.     Venueismopexunder28U.S.C.j1391.
                                           PA RTIES

         7.     Plaintiff,Dr.JnmesEricM cDonough(M cDonough),isaresidentofMinmi-Dade
  County,Florida.

         8.     Defendant,JeffPorterforM ayor(theCampaign),isalegalentityestablishedtmder
  theelection lawsofthe stateofFloridaand wasata1ltim esrelevantto thecase authorized by law

  to controland m aintain the Facebook Page,JeffPorter for M ayor,which is nmning political

  advertisem entsin M iam i-Dade Cotmty,Florida.

                Defendant,JeffPorter(Porter),aresidentofM iami-Dade County Floridaisthe
  headexecutiveoftheCnmpaignandwasatal1timesrelevanttothecase,acting underthe colorof

  statelaw,and wasauthorized by law to controland m onitortheactivitiesofthe Campaign and its

  Facebook Page activities.

         10. Defendant,John Doe(Doe)wasatal1timesrelevantto thecase,an employeeor
 agentoftheCam paign,acting tmdercolorofstate law,and acting within the cotlrseand scopeof

 his em ploym entw ith the Cam paign. The tnle nam e and capacity of John D oe is not currently



                                               2
Case 1:19-cv-23717-UU Document 1 Entered on FLSD Docket 09/06/2019 Page 3 of 7



  known to M cDonough. M cDonough willnm end this complaintto reflectthe true name ofthe

  party atsuch tim easitbecom esknown.

                                              FA CTS

         11.     DefendantsoperateapoliticalFacebook Page.Thepurposeofthepage isto share

  inform ationwith thecommunity.Visitorsarepermittedtoexpresstheiropinionson theFacebook

  Page. How ever,the Cam paign reserves the rightto rem ove com m ents deem ed to be Gtoff topic.''

  There areno definitionson thepage asto whatisto bedeem ed ilofftopic.''

         12.    TheCampaign publishespostson itsFacebook Page,aboutinform ation relating to

  item s of general interest as w ell as things directly related to the Cam paign and the upcom ing

  electionformayoroftheCityofHomestead(Homestead).Visitorstothepageareinvitedtoread
  and itcomm ent''on theposts.

         13.    The çûcomm ent''button allows the visitor to wlite,in his or her own words,a

  responseto thatpostontheFacebook page. W hen avisitorcomm ents,a11thoseviewing thepage

  can see and read the com m ent.

         14.    On July 19,2019,theCampaign placed apostadvisingthepublicthatPortervalued

  the opinions of others regarding issues facing Hom estead'residents, and asked view ers to

  participatein a survey.

                On September1,2019, Plaintiff,while visitingthepage,posted severalcomm ents

  in response to the Cnm paign'spost. PlaintiY sfirstcom m entasked whetherhiscom m entswould

  be deleted,along with otherissuesdirectly concem ing Hom estead,Porterand/orthe Cnmpaign.

  Hissecond comm entaskedifPorterwould sitdown foran interview with Plaintiffin hiscapacity

  asajournalist.Plaintiffalsoaddressed anothercommenterandadvisedthem totakeascreenshot



                                                 3
Case 1:19-cv-23717-UU Document 1 Entered on FLSD Docket 09/06/2019 Page 4 of 7



  oftheircomm entbefore itwasdeleted. Plaintiffslastcom mentrelated to theactivity ofone of

  theCnmpaign'sworkers/contributorsattacking him on his page,TrueHomestead. See ExhibitA .

           16.   On September2,2019,Plaintiffdiscovered thathiscomm ents,aswellasthose of

  others who had been criticalofthe Campaign orPorterhad been deleted,butothercom ments

  askinggeneralquestionsorofferingpraiserem ained.SeeExhibitB.

                 A dditionally,on Septem ber2,2019,Plaintiffand othersm ade new com m entsabout

  theiroriginalcom m ents being deleted.See Exhibit C.

           18.   On September3,2019,Plaintiffdiscovered thatthese new com mentsand those of

  others which did not paint a positive light on Porter had been deleted,while again positive

  com m entsand questionsrem ained.See ExhibitD .

           19.   TheDefendantsworked collectively and/orindividually to deletecom mentswhich

  w ere criticaland/orcould show Porterin a bad light,w hile com m entsw hich w erepositive and/or

  would show Porterin agoodlightwerenotrem oved.Thesecensorship actionswereused to create

  afalsepublicnarrativeofsupportand/orto create afalsenarrativeofalack ofopposition,thereby

  attemptingto affecttheoutcom eofthe election by m anipulating publicopinionsandperceptions.

       C ount1-V iolation ofthe Firstand Fourteenth A m eadm entsto the U nited States
                                Constitution and42U.S.C.j1983
                                   (AgainstaIIDefendants)
         20.     Plaintiff M cDonough re-alleges and incorporates by reference paragraphs 1-19

  above.

         21.     TheDefendantscollectively orsingularly have engaged in arbitrary censorship of

  commentary thatisposted on theFacebook Pageofthe Cnmpaign. Thiscensorship occurred by

  deleting Plaintiff'scom mentsforpoliticaland/orothertmconstitutionalreasons.




                                                4
Case 1:19-cv-23717-UU Document 1 Entered on FLSD Docket 09/06/2019 Page 5 of 7



         22.    TheFacebook Page being apoliticalcampaign page isapublic,notprivate,fonzm

  andpoliticaldiscotlrsemadethereconstitutesptlre speech.Further,socialm edia sitessuch asthe

  Facebook Pagehave been analogized by the Suprem e Courtto a Ettraditional''public forum .See

  Packingham v.North Carolina,137S.Ct.1730,1735(2017).
                There areno stated policieson the Facebook Page thatputPlaintifforany visitor

  on notice asto whatcom m entsw ould be considered ûtofftopic.''

         24.     Othercom mentswhich could arguablybetûofftopic''butofapositivenaturewere

  notremoved--only comm entswhich were criticalofPorterortheCampaign were deleted.

                Plaintiff's com m ents thatw ere censored cannot be considered ççoff topic.''They

  were made in reply to a post requesting opinions from residents regarding Homestead.

  Additionally,Positive com ments and questions which werv m ade before and after Plaintiffs

  com m entshave notbeen deleted.

         26.    Thiscensorship hasdeprivedPlaintiffofhisrightto freedom ofspeech guaranteed

  by the Firstand Fourteenth A m endm entsto the U nited States Constitution.

         27.    Thiscensorship isviewpointbased,asitisattemptingto limitPlaintiffsability to

  express an ideology or perspective that is tm favorable to the D efendants, and is therefore

  presumptively invalid.

         28.    ThedeliberateactionsoftheDefendantshaverisen to thelevelofpolicy orcustom

  through its policy m akers Porter;and/or Doe; such thatthe Campaign is responsible for the

  tmconstitutionalactions oftheir employees and offkers. ln the alternative,the Campaign is

  vicariously liable fortheactionsofallitsworkers.




                                                 5
Case 1:19-cv-23717-UU Document 1 Entered on FLSD Docket 09/06/2019 Page 6 of 7



         29.    The custom ,policy,and/orpractices ofthe Cpm paign,through itspolicy makers

  Porterand/orDoe,wmstheprim ary moving forcebehind theactionsoftheCam paign thatdeprived

  PlaintiffM cDonough ofhisrightsunderthe Firstand Fourteenth Amendm ents.

         30.   Asa directand proxim ate resultoftheDefendants'actions,PlaintiffM cDonough

  hassuffered initation and shame atbeing denied the snm eaccessto a public fonzm asany other

  citizenoftheUnitedStatesshouldenjoy.Hehasalsobeendeniedtherighttoexercisehisfr
                                                                               'eedom
  ofspeech to commlm icateon topicsofimportanceto society,during an election cycleno less.

         W H EREFORE,Plaintiffrespectfully requestthis Court:

               A w ard the Plaintiffcom pensatory and punitive dam ages.

        B.     IssueadeclaratoryjudgmentthattheDefendant'sadministration oftheFacebook
  Page violatesthe Firstand FourteenthAm endmentsto theUnited StatesConstitm ion.

         C.    Enteratemporaryand/orpermanentinjunctiondirectingtheDefendantts)tocease
  any furtherdeletion ofPlaintifpscomm entsand/orthoseofothers.

        D.     A w ard reasonable expenses and costs incun'ed in the litigation, including any

  reasonableattorneyandexpertfees,ptlrsllantto42U.S.C.j1988.
        E.     OrderotherrelieftheCourtdeemsjustandequitable.

  Dated;Septem ber6,2019

                                                   Respectfully subm itted,



                                                     > .     e      <'
                                                                   .-                  '.w .

                                                      Jam es E c M cD onough,
                                                   Pro se Plai tiff
                                                   32320 S.W .199thAvenue
                                                   Hom estead,F133030
                                                   571-245-5410
                                                   Phdzbos@ gmail.com

                                               6
Case 1:19-cv-23717-UU Document 1 Entered on FLSD Docket 09/06/2019 Page 7 of 7



                                    VERIFICATION PAGF


         AsAftsant,1,Dr.JamesEricMcDonough,herebydeclareunderpenaltyofperjurythatthe
  above factsare tnze and correctto the bestofm y knowledge and ability.Further,Affiantsayeth

  not.



                                                      .   AM ES EIU       CDONOUGH,Affiant

  STA TE OF FLO RIDA

  C OUN TY O F M IA M I-DA D E

         Swom to and subscribed beforem ethis6thday ofSeptem ber2019 by Dr.JamesEric

  M cD onough.
                      -#
                     .,




                 '
                 ,
                 ''Z'
               ---  '
                    .          t
                               r     g
                                     ,                               ..
  Signa e ofN otary Public - State o Flor'
                                                               ..q 1
                                                                   ''(1,,.
                                                              i-
                                                              y.76
                                                                 :. :     ,
                                                                          1: .Aw asw y.
                           .       4à                         -
                                                                .
                                                                          .
                                                                        .. - v kcogp
                                                                          .          tsstoy oagey
  N am e ofN otary,Typed,Printed orStam ped                     #.,.
                                                                   %s..
                                                                      *   E'
                                                                           zp/a:s : gGœ e z.
                                                                                  fdvay
                                                                                      c/jâs. 20:4

    own      'OR Produced Identification



  Typeofldentification Produced




                                              7
